Exhibit 10.3

 

AMENDMENT TO PURCHASE AGREEMENT

 

This Amendment to Purchase Agreement (this “Amendment”) is made and entered into
as of this 14th day of November, 2002, between Pinnacle Entertainment, Inc., a
Delaware corporation (“Seller”), and Rothbart Development Corporation, a
California corporation (“Rothbart”).

 

A. Seller and Rothbart entered into that certain Purchase Agreement dated as of
June 14, 2002 (the “Purchase Agreement”), relating to the sale and purchase of
approximately sixty (60) acres of real property located in the City of
Inglewood, County of Los Angeles, State of California, and more particularly
described in the Purchase Agreement (the “Property”).

 

B. Seller and Rothbart desire to amend the Purchase Agreement as set forth below
and to confirm that the Purchase Agreement, as modified herein, remains in full
force and effect.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, which Recitals are
incorporated herein by this reference, and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Rothbart
agree as follows:

 

1. Defined Terms. Capitalized terms used herein, but not defined herein, shall
have the meanings ascribed to such terms in the Purchase Agreement.

 

2. Contingency Period. Pursuant to Section 5 of the Purchase Agreement, Rothbart
hereby approves the Property with respect to the matters identified in Section
5(a)-(e) of the Purchase Agreement, subject only to: (i) Seller fulfilling its
obligations under Paragraph 3 hereof, (ii) Rothbart’s approval, in its sole and
absolute discretion, of the matters set forth in Paragraphs 4 hereof, and (iii)
review of any changed matters as permitted under the final paragraph of Section
5 of the Purchase Agreement.

 

3. Seller’s Obligations. Seller shall satisfy the following obligations on, or
before, the Close of Escrow. Rothbart’s obligation to Close Escrow under the
Purchase Agreement is conditioned upon Seller satisfying the following
obligations:

 

    a. Seller shall execute documentation reasonably requested by Fidelity
National Title Company to remove Exception No. 24 in the PTR.

 

    b. Seller shall provide Fidelity National Title Company (“Title Company”)
with evidence that the lease referenced as Exception No. 35 in that certain
Preliminary Title Report from Title Company, Order No. 19113751-C, dated July
15, 2002, as amended (“PTR”), between Hollywood Park, Inc., and Hollywood Park
Operating Company is no longer in effect;

 

    c. Seller shall take all necessary action to remove the Deed of Trust
referenced as Exception No. 38 in the PTR;

 

    d. Seller shall provide the Title Company with all necessary documentation
to remove Exception No. 42 in the PTR;



--------------------------------------------------------------------------------

    e. Seller, at its cost and expense, shall abandon the Pacific Southwest Oil
Well referenced in the Phase I and Focused Phase II Site Investigation reports
prepared by Alaska Petroleum Environmental Engineering, Inc. (“Environmental
Reports”), and, if required by the California Division of Oil, Gas, and
Geothermal Resources (“DOGGR”), reabandon the Cassex Company Turf 3 Oil Well
referenced in the Environmental Reports, in each case, pursuant to the
requirements set forth by the DOGGR; and

 

    f. Seller shall excavate and recycle the VOC-impacted soil referenced in the
Environmental Reports in compliance with the applicable requirements of South
Coast Air Quality Management District Rule 1166, the applicable Preliminary
Remediation Goals of the United States Environmental Protection Agency and the
applicable requirements of the Los Angeles Regional Water Quality Control Board.
For purposes of this paragraph, the “VOC-impacted soil” is that soil located in
the vicinity of soil boring B-29 and associated with the former drilling
mud/production oil field sump (as described in Section 1.4 of the Focused Phase
II Site Investigation dated September 2002, and prepared by Alaska Petroleum
Environmental Engineering, and as further described in the Remedial Cost
Estimate dated September 13, 2002 and prepared by Alaska Petroleum Environmental
Engineering) that must be remediated pursuant to the aforementioned applicable
requirements taking into account the development of the Property pursuant to the
Wal-Mart Plan.

 

Within ninety (90) days following Rothbart’s filing of the Project entitlement
applications and circulation of Notice of Preparation for EIR (as required
pursuant to the Processing Milestones), Seller shall commence work on the
foregoing obligations contained in subsections (e) and (f) (“Seller’s Work”) and
thereafter shall diligently prosecute Seller’s Work to completion subject to
reasonable delays beyond Seller’s control. Seller shall provide Rothbart
reasonable updates regarding Seller’s Work and shall allow Rothbart to appoint a
representative to be present during Seller’s Work on the Property. Except as
expressly provided in this Paragraph 3, Seller has not agreed to remediate,
repair or correct any other conditions on or relating to the Property and the
terms and conditions of Section 16A remain in full force and effect.

 

4. Rothbart’s Review. The Contingency Date shall be extended until December 15,
2002, solely as to those matters set forth below, which are further referenced
in the PTR and the ALTA Survey dated August 21, 2002, prepared by HMK
Engineering, Inc. (the “HMK Survey”). Rothbart, at its sole cost and expense,
shall have until December 15, 2002, to review and approve or disapprove such
matters in its sole and absolute discretion. On or prior to December 15, 2002,
Rothbart shall, by written notice to Seller, either (i) terminate the Purchase
Agreement based upon Rothbart’s dissatisfaction in resolving such matters, or
(ii) approve the Property as to those matters. Rothbart’s failure to provide
such written notice shall be conclusively deemed to be a disapproval thereof by
Rothbart and the Purchase Agreement shall terminate.

 

Item

--------------------------------------------------------------------------------

  

Action

--------------------------------------------------------------------------------

PTR Exceptions 9, 18, 20 and 31

   According to Rothbart, the City has indicated a willingness to vacate and
quitclaim each of these easements. Rothbart will work diligently with the City
to process the quitclaims and record them in the Official Records of the County
and shall provide Seller with periodic status reports.

 

2



--------------------------------------------------------------------------------

PTR Exceptions 33 and 34

   According to Rothbart, the City has indicated a willingness to modify these
easements to downsize the area burdened by these easements. Rothbart will work
diligently with the City to process the easement modifications and shall provide
Seller with periodic status reports.

PTR Exception 12

   According to Rothbart, CDCC has indicated a willingness to relocate the pole
line existing in favor of Southern California Edison Company. Rothbart will work
diligently with CDCC to process the relocation and shall provide Seller with
periodic status reports.

Survey Matters

   According to Rothbart, the HMK Survey discloses the existence of certain
lights, power poles and other utilities and related equipment that Rothbart
understands service the adjacent property owned by CDCC. Rothbart will work
diligently with CDCC to enter into a mutually satisfactory agreement for
disconnection and/or relocation of all objectionable utilities and related
equipment and shall provide Seller with periodic status reports.

 

5. Deposit Non-Refundable.

 

    a. Pursuant to Section 2(b) of the Purchase Agreement, Rothbart is required
to make the Additional Deposit to Escrow in the amount of Three Hundred
Twenty-Five Thousand Dollars ($325,000) within five (5) days of the expiration
of the Contingency Date. This Additional Deposit has not been made as of the
date hereof. This Amendment is contingent upon the receipt by Escrow of the
Additional Deposit (or the allocation of the Additional Deposit to the Letter of
Credit as permitted under Section 2(b) of the Purchase Agreement) within two (2)
business days following execution of this Amendment. If Rothbart fails to so
deposit the Additional Deposit within the specified time period, the Purchase
Agreement shall automatically terminate.

 

    b. This Amendment, including, without limitation, Paragraphs 4 and 5(a),
shall in no way amend Section 2(e) of the Purchase Agreement. Pursuant to
Section 2(e) of the Purchase Agreement, one fourth of the sum of (a) the Initial
Deposit and (b) the Additional Deposit (i.e. (a) + (b) = $87,500) was
automatically earned by Seller, and became nonrefundable to Rothbart, as of
September 17, 2002, such sum being the aggregate “Non-Refundable Deposit” to
date, as defined in Section 2(e). Notwithstanding the foregoing, it is
acknowledged and agreed that, pursuant to Section 2(e) of the Purchase
Agreement, the Non-Refundable Deposit, or portion thereof as provided in Section
2(e), may be refundable to Rothbart under certain circumstances, including,
without limitation, Seller’s default, Rothbart’s failure to obtain Final
Approval, a change in the condition of title or physical condition of the
Property, or because the Property is subject to a condemnation proceeding.

 

    6. Big Box Ordinance. Rothbart acknowledges that Seller, in its sole and
absolute discretion may elect to challenge, by litigation or otherwise,
Ordinance No. 02-30

 

3



--------------------------------------------------------------------------------

passed by the City Council of the City of Inglewood on October 22, 2002 (the
“Big Box Ordinance”) and any amendments or successor ordinances thereto. In no
event shall the passage of the Big Box Ordinance or Seller’s activities in
connection therewith, including any potential challenge thereof, constitute a
breach by Seller of any of the representations or warranties set forth in the
Purchase Agreement. Seller acknowledges that Rothbart and/or Wal-Mart and/or
Sam’s Club may independently challenge the Big Box Ordinance. Seller and
Rothbart agree that neither party shall have any obligation to the other party
to participate in that party’s challenge of the Big Box Ordinance.

 

7. Relationship to the Purchase Agreement. This Amendment supercedes any
inconsistent provisions contained in the Purchase Agreement. Except as amended
hereby, the Purchase Agreement, including, without limitation, the Contingency
Milestones and time periods set forth on the Contingency Schedule, is in full
force and effect.

 

8. Successors. Section 24 of the Purchase Agreement is hereby amended by adding
the following after the second sentence:

 

“Notwithstanding the foregoing, Seller may assign this Agreement in connection
with the transfer of the Property to any corporation, partnership, limited
liability company or other entity which controls, is controlled by or is under
common control with Seller. Effective as of the date of such transfer, Seller
shall be automatically relieved of any obligations and liabilities under this
Agreement, provided the assignee assumes all of Seller’s obligations under this
Agreement. Seller will provide Buyer with prompt notice of the transfer and,
upon written request, a copy of the transfer documentation.”

 

9. Counterparts. This Amendment may be executed in counterparts, which, when
taken together shall be one and the same instrument.

 

[SIGNATURES FOLLOW – NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

PINNACLE ENTERTAINMENT, INC.,

a Delaware corporation

     

ROTHBART DEVELOPMENT

CORPORATION,

a California corporation

By:  

/s/    JOHN A. GODFREY        

--------------------------------------------------------------------------------

      By:  

/s/    STANLEY G. ROTHBART        

--------------------------------------------------------------------------------

Its:  

Sr. V.P., Secretary and General Counsel

--------------------------------------------------------------------------------

      Its:  

President

--------------------------------------------------------------------------------

 

5